Exhibit 10.10
SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated
effective as of the 31st day of March, 2011 by and between GREGORY J. KILREA
(the “Employee”) and RC2 CORPORATION, a Delaware corporation (the “Company”).
RECITALS
     A. The Company and Employee are parties to a certain Employment Agreement
dated as of April 1, 2008, as amended by the letter agreement dated December 28,
2010 (the “Employment Agreement”).
     B. The Company expects to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) with Tomy Company, Ltd., a company organized under the laws
of Japan (“Parent”), and Galaxy Dream Corporation, a Delaware Corporation
(“MergerSub”), whereby it is proposed that (i) MergerSub make a cash tender
offer (the “Offer”) to purchase all outstanding shares of common stock of the
Company and (ii) following the consummation of the Offer, MergerSub will merge
with and into the Company, with the Company being the surviving corporation. As
of the date hereof, Employee has entered into an employment agreement (the “New
Employment Agreement”) with the Company and Parent that will become effective
upon the consummation of the Offer and, at such time, supersede the Employment
Agreement, as amended hereby.
     C. The Company and Employee desire to amend the Employment Agreement to
extend the Expected Completion Date and to make certain additional modifications
as set forth in this Amendment.
     D. Terms not otherwise defined in this Amendment shall have the same
meaning as provided in the Employment Agreement.
AGREEMENTS
     In consideration of the recitals and mutual agreements contained herein,
the parties agree as follows:
     1. Section 4 of the Employment Agreement is hereby amended to provide that
the annual review and increase of Base Salary for 2011 shall be made

 



--------------------------------------------------------------------------------



 



by the later of (a) June 30, 2011 or (b) 10 days after the termination of the
Merger Agreement in accordance with its terms.
     2. Section 5(c) of the Employment Agreement and Schedule 5(c) to the
Employment Agreement are hereby amended to provide that equity awards, in
addition to or in lieu of stock options, may include stock-settled stock
appreciation rights, cash-settled stock appreciation rights, restricted stock
units or other forms of equity awards authorized by the Company’s stock
incentive plan (collectively, “Equity Awards”), to the extent (a) the Employee
agrees to form of the Equity Award as evidenced by the Employee’s execution of
the applicable grant agreement, and (b) the aggregate annual value of such
Equity Awards is not less than the value for stock options set forth on Schedule
5(c) to the Agreement.
     3. Schedule 5(c) to the Employment Agreement shall be amended to provide
that for 2011 the grant of Equity Awards shall be made by the later of
(a) June 30, 2011 or (b) 10 days after the termination of the Merger Agreement
in accordance with its terms.
     4. Section 6(a) of the Employment Agreement is hereby amended in its
entirety to provide as follows:
     (a) Termination of the Employment Period. The Employment Period shall
continue until the earlier of: (i) September 30, 2011 unless the parties
mutually agree in writing to extend the term of this Agreement (such date hereof
or such extended date being referred to herein as the “Expected Completion
Date”), (ii) the Employee’s death or Disability, (iii) the Employee resigns or
(iv) the Board of Directors determines that termination of Employee’s employment
is in the best interests of the Company (the “Employment Period”). The last day
of the Employment Period shall be referred to herein as the “Termination Date.”
     5. The definition of “Change of Control in Section 10 of the Employment
Agreement is hereby amended in its entirety to provide as follows:
     “Change of Control” means
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of

2



--------------------------------------------------------------------------------



 



the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition; or
(b) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or
(c) the consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such

3



--------------------------------------------------------------------------------



 



Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors of the
Company, providing for such Business Combination; or
(d) the consummation of (i) a complete liquidation or dissolution of the Company
or (ii) the sale or other disposition of all or substantially all of the assets
of the Company, other than to a corporation, with respect to which following
such sale or other disposition, [a] more than 60% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Common Stock and
Outstanding Voting Securities, as the case may be, [b] less than 30% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 30% or more of the Outstanding
Common Stock or Outstanding Voting Securities prior to the sale or disposition,
and [c] at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors of the
Company, providing for such sale or other disposition of assets of the Company
or were elected, appointed or nominated by the Board of Directors of the
Company.
     6. Except as provided in this Amendment, the remainder of the Employment
Agreement shall remain unchanged hereby and shall remain in full force and
effect. The Employment Agreement, as amended by this Amendment, will terminate
and be of no further force and effect upon the effectiveness of the New
Employment Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Second
Amendment to Employment Agreement to be executed as of the date first above
written.

                  RC2 CORPORATION    
 
           
 
  BY   /s/ Linda A. Huett
 
        Linda A. Huett, Compensation Committee         Chairperson    
 
                EMPLOYEE    
 
                /s/ Gregory J. Kilrea                   Gregory J. Kilrea    

5